Exhibit 10.1

 

[g137701kg01i001.gif]

 

Execution Version

 

JPMorgan Chase Bank, National Association

London Branch

25 Bank Street

Canary Wharf

London E14 5JP

England

 

Opening Transaction

 

To:                             MTS Systems Corporation

 

From:               JPMorgan Chase Bank, National Association
London Branch

 

Re:                             Additional Call Option Transaction

 

Date:                  June 16, 2016

 

Dear Ladies and Gentlemen:

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between JPMorgan Chase Bank,
National Association, London Branch (“Dealer”) and MTS Systems Corporation
(“Counterparty”). This communication constitutes a “Confirmation” as referred to
in the Agreement specified below.

 

1.   This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). Certain defined terms used herein have
the meanings assigned to them in the purchase contract agreement (the “Purchase
Contract Agreement”) setting forth the terms and conditions of Counterparty’s
purchase contracts offered in connection with Counterparty’s offering of
1,000,000 8.75% tangible equity units (the “TEUs”), dated as of June 15, 2016.
The 1,000,000 purchase contracts (each initially included in one TEU of USD100
stated amount) issued on June 15, 2016 (the “Base Purchase Contracts”) and the
150,000 additional purchase contracts (each initially included in one TEU of
USD100 stated amount) that will be issued pursuant to the Underwriters’ option
to purchase additional TEUs (the “Additional Purchase Contracts”) are together
referred to herein as the “Purchase Contracts.” In the event of any
inconsistency between the terms defined in the Purchase Contract Agreement and
this Confirmation, this Confirmation shall govern. For the avoidance of doubt,
references herein to sections of, or definitions set forth in, the Purchase
Contract Agreement are based on the Purchase Contract Agreement as executed on
June 15, 2016. Subject to the foregoing, the parties acknowledge that references
to the Purchase Contract Agreement herein are references to the Purchase
Contract Agreement as in effect on the date of its execution and if the Purchase
Contract Agreement is amended, modified or supplemented following the date of
its execution (other than any amendment or supplement (x) pursuant to
Section 9.01(v) of the Purchase Contract Agreement that, as determined by the
Calculation Agent, conforms the Purchase Contract Agreement to the description
of Purchase Contracts in the prospectus supplement for the TEUs or (y) pursuant
to Section 5.02(a) of the Purchase Contract Agreement, subject, in the case of
this clause (y), to the second paragraph under “Method of Adjustment” below),
any such amendment, modification or

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP

Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.

Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct

Authority and to limited regulation by the Prudential Regulation Authority.
Details about the

extent of our regulation by the Prudential Regulation Authority are available
from us on request.

 

--------------------------------------------------------------------------------


 

supplement will be disregarded for purposes of this Confirmation unless the
parties agree otherwise in writing.

 

Counterparty is hereby advised, and Counterparty acknowledges, that Dealer has
engaged in, or refrained from engaging in, substantial financial transactions
and has taken other material actions in reliance upon the parties’ entry into
the Transaction to which this Confirmation relates on the terms and conditions
set forth below.

 

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 1992 ISDA Master Agreement (Multicurrency—Cross Border) as if
Dealer and Counterparty had executed an agreement in such form on the date
hereof (but without any Schedule except for the election of Loss and Second
Method and US Dollars (“USD”) as the Termination Currency.

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency among this Confirmation, the Equity Definitions, the 2006
Definitions or the Agreement, the following shall prevail in the order of
precedence indicated: (i) this Confirmation; (ii) the Equity Definitions;
(iii) the 2006 Definitions; and (iv) the Agreement. For the avoidance of doubt,
except to the extent of an express conflict, the application of any provision of
this Confirmation, the Agreement, the Equity Definitions or the 2006 Definitions
shall not be construed to exclude or limit any other provision of this
Confirmation, the Agreement, the Equity Definitions or the 2006 Definitions.

 

The Transaction hereunder shall be the sole Transaction under the Agreement. If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.

 

For the avoidance of doubt, references to Purchase Contracts herein will refer
to a “single Purchase Contract” (within the meaning of the Purchase Contract
Agreement) that is, initially, included in one TEU of USD 100.00 stated amount
per TEU, whether such Purchase Contract is a “Component Purchase Contract” or a
“Separate Purchase Contract” (each as defined in the Purchase Contract
Agreement).

 

2.   The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

 

General Terms:

 

Trade Date:

 

June 16, 2016

 

 

 

Effective Date:

 

The closing date of the issuance of the Purchase Contracts issued pursuant to
the option to purchase additional TEUs exercised on the date hereof.

 

 

 

Option Style:

 

Modified American, as described under “Procedures for Exercise” below.

 

 

 

Option Type:

 

Call

 

 

 

Seller:

 

Dealer

 

 

 

Buyer:

 

Counterparty

 

 

 

Shares:

 

The Common Stock of Counterparty, par value USD$0.25 per Share (Ticker Symbol:
“MTSC”).

 

2

--------------------------------------------------------------------------------


 

Number of Options:

 

The number of Additional Purchase Contracts issued by Counterparty on the
closing date for the issuance of additional Purchase Contracts pursuant to the
exercise by the representatives of the Underwriters of their option to purchase
additional Purchase Contracts pursuant to Section 2 of the Underwriting
Agreement (as defined below). For the avoidance of doubt, the Number of Options
outstanding shall be reduced by each exercise of Options hereunder.

 

 

 

Applicable Percentage:

 

70.0%

 

 

 

Option Entitlement:

 

A number equal to the product of the Applicable Percentage and 1.9841.

 

 

 

Excluded Adjustment:

 

Any adjustment to, or determination of, the settlement rate for the Purchase
Contracts and/or the “Fixed Settlement Rates” (as defined in the Purchase
Contract Agreement), in each case, pursuant to Section 4.06(a), 4.07(a),
4.08(a) and 4.09(c)(ii) of the Purchase Contract Agreement.

 

 

 

Discretionary Adjustment:

 

Any adjustment to the “Fixed Settlement Rates” (as defined in the Purchase
Contract Agreement) pursuant to Section 5.01(c) of the Purchase Contract
Agreement.

 

 

 

Strike Price:

 

USD50.40

 

 

 

Cap Price:

 

USD58.80

 

 

 

Rounding of Strike Price/Option Entitlement/Cap Price:

 

In connection with any adjustment to the Option Entitlement or Strike Price, the
Option Entitlement or the Strike Price, as the case may be, shall be rounded by
the Calculation Agent in accordance with the provisions of the Purchase Contract
Agreement relating to rounding of the “Threshold Appreciation Price” or the
“Minimum Settlement Rate” as applicable (each as defined in the Purchase
Contract Agreement). In connection with any adjustment to the Cap Price
hereunder, the Calculation Agent will round the adjusted Cap Price to the
nearest $0.0001.

 

 

 

Number of Shares:

 

As of any date, a number of Shares equal to the product of the Number of Options
and the Option Entitlement.

 

 

 

Premium:

 

USD724,500.00

 

 

 

Premium Payment Date:

 

The Effective Date

 

 

 

Exchange:

 

The NASDAQ Global Select Market

 

 

 

Related Exchange:

 

All Exchanges

 

 

 

Procedures for Exercise:

 

 

 

 

 

Exercise Date:

 

With respect to any settlement of a Purchase Contract that is not a “Relevant
Purchase Contract” under (and as defined in) the confirmation between the
parties hereto regarding the Base Capped Call Transaction dated June 9, 2016
(the “Base Capped Call

 

3

--------------------------------------------------------------------------------


 

 

 

Transaction Confirmation”) pursuant to Section 4.05 of the Purchase Contract
Agreement, the Mandatory Settlement Date (as defined in the Purchase Contract
Agreement) (such Purchase Contracts, the “Relevant Purchase Contracts”).  For
the avoidance of doubt, the provisions of Section 8(b)(i) of this Confirmation
will apply to any required settlement of a Purchase Contract pursuant to
Section 4.06, 4.07, 4.08 or 4.09 of the Purchase Contract Agreement. For the
purposes of determining whether any Purchase Contracts will be Relevant Purchase
Contracts hereunder or “Relevant Purchase Contracts” under, and as defined in,
the Base Capped Call Transaction Confirmation, Purchase Contracts that are
settled pursuant to Section 4.05 of the Purchase Contract Agreement shall be
allocated first to the Base Capped Call Transaction Confirmation until all
Options thereunder are exercised or terminated.

 

 

 

Expiration Date:

 

The earlier of (i) the last day on which any Purchase Contracts remain
outstanding and (ii) the Mandatory Settlement Date (as defined in the Purchase
Contract Agreement).

 

 

 

Automatic Exercise on Mandatory Settlement Date:

 

Applicable; and means that on the Mandatory Settlement Date (as defined in the
Purchase Contract Agreement), a number of Options equal to the number of
Relevant Purchase Contracts for such Mandatory Settlement Date shall be
automatically exercised, subject to “Notice of Exercise” below; provided,
however, that in no event shall the number of Options so exercised be greater
than the Number of Options as of such Mandatory Settlement Date.

 

 

 

Notice Deadline:

 

In respect of any exercise of Options hereunder, 5:00 P.M., New York City time,
on the “Scheduled Trading Day” (as defined in the Purchase Contract Agreement)
immediately preceding the Mandatory Settlement Date (as defined in the Purchase
Contract Agreement).

 

 

 

Notice of Exercise:

 

In respect of any exercise of Options hereunder, Counterparty shall notify
Dealer in writing prior to the Notice Deadline in respect of such exercise, of
the scheduled settlement date under the Purchase Contract Agreement for the
Relevant Purchase Contracts being settled pursuant to Section 4.05 of the
Purchase Contract Agreement.

 

 

 

Dealer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:

 

As specified in Section 6(b) below.

 

 

 

Settlement Terms:

 

 

 

 

 

Settlement Method:

 

Net Share Settlement

 

4

--------------------------------------------------------------------------------


 

Net Share Settlement:

 

Dealer will deliver to Counterparty, on the relevant Settlement Date, a number
of Shares equal to the Net Shares in respect of any Option exercised or deemed
exercised hereunder. In no event will the Net Shares be less than zero.

 

 

 

Net Shares:

 

In respect of any Option exercised or deemed exercised in respect of any
Relevant Purchase Contracts, a number of Shares equal to the sum of the
quotients, for each “Trading Day” (as defined in the Purchase Contract
Agreement) during the Final Averaging Period for such Relevant Purchase
Contracts, of (i) (A) the Option Entitlement on such Trading Day, multiplied by
(B) (1) the amount by which the Cap Price exceeds the Strike Price, if the Daily
VWAP on such Trading Day is equal to or greater than the Cap Price, (2) the
amount by which such Daily VWAP exceeds the Strike Price, if such Daily VWAP is
greater than the Strike Price but less than the Cap Price or (3) zero, if such
Daily VWAP is less than or equal to the Strike Price, divided by (C) such Daily
VWAP, divided by (ii) the number of Trading Days in the Final Averaging Period.

 

 

 

 

 

Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Net Shares valued at the arithmetic average of the Daily
VWAP for the last Trading Day of the Final Averaging Period.

 

 

 

 

 

For the avoidance of doubt, in no event will Dealer or the Calculation Agent
take into account any Excluded Adjustment or Discretionary Adjustment in
determining the Net Shares in respect of any Option exercised or deemed
exercised in respect of any Relevant Purchase Contracts.

 

 

 

Daily VWAP:

 

On any “Trading Day” (as defined in the Purchase Contract Agreement), the per
Share volume-weighted average price as displayed on Bloomberg page “MTSC
<Equity> AQR” (or its equivalent successor if such page is not available) in
respect of the period from 9:30 a.m. to 4:00 p.m., New York City time, on such
Trading Day (or if such volume-weighted average price is unavailable at such
time, the market value of one Share on such Trading Day, as determined by the
Calculation Agent using, if practicable, a volume-weighted average method). The
Daily VWAP will be determined without regard to after-hours trading or any other
trading outside of the regular trading session trading hours.

 

 

 

Settlement Date:

 

The date one Settlement Cycle immediately following the last Trading Day of the
Final Averaging Period; provided that, the Settlement Date shall not be prior to
the Exchange Business Day immediately following the date on which Counterparty
gives notice to Dealer of the related

 

5

--------------------------------------------------------------------------------


 

 

 

Settlement of the Purchase Contracts prior to 12:00 noon, New York City time.

 

 

 

Final Averaging Period:

 

The 20 consecutive Trading Day (as defined in the Purchase Contract Agreement)
period beginning on, and including, the 23rd Scheduled Trading Day immediately
preceding July 1, 2019.

 

 

 

Other Applicable Provisions:

 

The provisions of Sections 9.8, 9.9 and 9.11 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction; provided that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws that exist as a result of the fact that Counterparty is the
issuer of the Shares.

 

 

 

Restricted Certificated Shares:

 

Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver Shares required to be delivered to Counterparty
hereunder in certificated form in lieu of delivery through the Clearance System.
With respect to such certificated Shares, the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
deleting the remainder of the provision after the word “encumbrance” in the
fourth line thereof.

 

 

 

Adjustments:

 

 

 

 

 

Method of Adjustment:

 

Notwithstanding Section 11.2 of the Equity Definitions, and except in the
circumstances set forth in Section 8(t), upon the occurrence of any event or
condition set forth in Section 5.01(a)(i), 5.01(a)(ii), 5.01(a)(iii),
5.01(a)(iv), 5.01(a)(v) or 5.01(e) of the Purchase Contract Agreement (a
“Potential Adjustment Event”) that Calculation Agent determines would result in
an adjustment under the Purchase Contract Agreement, the Calculation Agent
shall, acting in good faith and in a commercially reasonable manner, make a
corresponding adjustment in respect of any one or more of the Strike Price, the
Number of Options, the Option Entitlement, the nature of the “Shares” and any
other term relevant to the exercise, settlement or payment of the Transaction,
subject to “Discretionary Adjustments” below. Immediately upon the occurrence of
any Potential Adjustment Event, Counterparty shall notify the Calculation Agent
of such Potential Adjustment Event; and once the adjustments to be made to the
terms of the Purchase Contract Agreement and the Purchase Contracts in respect
of such Potential Adjustment Event have been determined, Counterparty shall
immediately notify the Calculation Agent in writing of the details of such
adjustments.

 

6

--------------------------------------------------------------------------------


 

 

 

For the avoidance of doubt, Dealer shall not have any delivery or payment
obligation hereunder, and no adjustment shall be made to the terms of the
Transaction, on account of (x) any distribution of cash, property or securities
by Counterparty to holders of the Purchase Contracts (upon settlement or
otherwise; and whether constituting payments, deliveries and/or proceeds in
respect of the Purchase Contract Settlement Fund or otherwise) or (y) any other
transaction in which holders of the Purchase Contracts are entitled to
participate, in each case, in lieu of an adjustment under the Purchase Contract
Agreement of the type referred to in the immediately preceding paragraph
(including, without limitation, pursuant to the second paragraph of
Section 5.01(a)(iv) of the Purchase Contract Agreement).

 

 

 

Discretionary Adjustments:

 

Notwithstanding anything to the contrary herein or in the Equity Definitions, if
the Calculation Agent, acting in good faith and in a commercially reasonable
manner, disagrees with any adjustment under the Purchase Contract Agreement that
involves an exercise of discretion by Counterparty or its board of directors
(including, without limitation, pursuant to Section 5.01(e) of the Purchase
Contract Agreement or any supplemental Purchase Contract entered into thereunder
or in connection with the determination of the fair value of any securities,
property, rights or other assets), then the Calculation Agent will determine the
adjustment to be made to any one or more of the Strike Price, Number of Options,
Option Entitlement the nature of the “Shares” and any other variable relevant to
the exercise, settlement or payment of or under the Transaction in a
commercially reasonable manner and, for the avoidance of doubt, notwithstanding
anything herein to the contrary, the Net Shares shall be calculated on the basis
of such adjustments by the Calculation Agent.

 

 

 

Dividends:

 

If the Calculation Agent determines that (i) at any time during the period from
and including the Trade Date, to but excluding the Expiration Date, an
ex-dividend date for a regular quarterly cash dividend occurs with respect to
the Shares (an “Ex-Dividend Date”) and that dividend is less than the Regular
Dividend on a per Share basis or (ii) no Ex-Dividend Date for a regular
quarterly cash dividend occurs with respect to the Shares in any quarterly
dividend period of Counterparty, then the Calculation Agent will adjust the Cap
Price to account for the economic effect on the Transaction of such dividend or
lack thereof, and, for the avoidance of doubt, any such adjustments shall be
taken into account in calculating the Net Shares. “Regular Dividend” shall mean
USD0.30 per Share. Upon any adjustment to the “Initial Dividend Threshold” (as
defined in the

 

7

--------------------------------------------------------------------------------


 

 

 

Purchase Contract Agreement) for the Purchase Contracts pursuant to the Purchase
Contract Agreement, the Calculation Agent will make a corresponding adjustment
to the Regular Dividend for the Transaction.

 

 

 

Extraordinary Events:

 

 

 

 

 

Merger Events:

 

Notwithstanding Section 12.1(b) of the Equity Definitions, “Merger Event” shall
mean any “Reorganization Event” (as defined in the Purchase Contract Agreement),
except in the circumstances provided in Section 8(t).

 

 

 

Tender Offers:

 

Not Applicable, except in the circumstances provided in Section 8(t).

 

 

 

Consequences of Merger Events:

 

Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence of a
Merger Event, the Calculation Agent shall make an adjustment to the terms
relevant to the exercise, settlement or payment of the Transaction (other than
the Regular Dividend (it being understood that the Regular Dividend remains
subject to adjustment under “Dividends” above) corresponding to the adjustment
that Calculation Agent determines would be required under Section 5.02 of the
Purchase Contract Agreement in respect of such Merger Event, as determined by
the Calculation Agent (by reference to such section), subject to “Discretionary
Adjustments” above; provided that such adjustment shall be made without regard
to any adjustment to the settlement rate for the Purchase Contracts and/or the
“Fixed Settlement Rates” (as defined in the Purchase Contract Agreement), in
each case, pursuant to an Excluded Adjustment or a Discretionary Adjustment;
provided further that if, with respect to a Merger Event, (i) the consideration
for the Shares includes (or, at the option of a holder of Shares, may include)
shares of an entity or person that is not a corporation or limited liability
company that is treated as a corporation for U.S. federal income tax purposes,
organized and existing under the laws of the United States of America, any State
thereof or the District of Columbia or (ii) the Counterparty to the Transaction,
following such Merger Event, will not be a corporation or limited liability
company that is treated as a corporation for U.S. federal income tax purposes,
organized and existing under the laws of the United States of America, any State
thereof or the District of Columbia, in each case, Dealer may elect in its sole
discretion that Cancellation and Payment (Calculation Agent Determination) shall
apply. For the avoidance of doubt, adjustments shall be made pursuant to the
provisions set forth above regardless of whether any Merger Event gives rise to
an Early Settlement.

 

8

--------------------------------------------------------------------------------


 

Notice of Merger Consideration and Consequences:

 

Upon the occurrence of a Merger Event, Counterparty shall reasonably promptly
(but in any event prior to the relevant merger date) notify the Calculation
Agent of (i) in the case of a Merger Event that causes the Shares to be
converted into the right to receive more than a single type of consideration
(determined based in part upon any form of stockholder election), the weighted
average of the types and amounts of consideration to be received by the holders
of Shares that affirmatively make such an election (or of all holders of Shares
if none makes an election), and (ii) the details of the adjustment to be made
under the Purchase Contract Agreement in respect of such Merger Event.

 

 

 

Consequences of Announcement Events:

 

Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
(x) references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “date of such Announcement Event”, (y) the word “shall” in the
second line shall be replaced with “may”, the phrase “exercise, settlement,
payment or any other terms of the Transaction (including, without limitation,
the spread)” shall be replaced with the phrase “Cap Price (provided that in no
event shall the Cap Price be less than the Strike Price)”, and (z) for the
avoidance of doubt, the Calculation Agent may determine whether the relevant
Announcement Event has had an economic effect on the Transaction (and, if so,
may adjust the Cap Price accordingly) on one or more occasions on or after the
date of the Announcement Event up to, and including, the Expiration Date, any
Early Termination Date and/or any other date of cancellation, it being
understood that any adjustment in respect of an Announcement Event shall take
into account any earlier adjustment relating to the same Announcement Event. An
Announcement Event shall be an “Extraordinary Event” for purposes of the Equity
Definitions, to which Article 12 of the Equity Definitions is applicable.

 

 

 

Announcement Event:

 

(i) The public announcement by any entity of (x) any transaction or event that,
if completed, would constitute a Merger Event or Tender Offer, (y) any potential
acquisition by Issuer and/or its subsidiaries where the aggregate consideration
exceeds 15% of the market capitalization of Issuer or its affiliates as of the
date of such announcement (an “Acquisition Transaction”) or (z) the intention to
enter into a Merger Event or Tender Offer or an Acquisition Transaction,
(ii) the public announcement by Issuer of an intention to solicit or enter into,
or to explore strategic alternatives or other similar undertaking that

 

9

--------------------------------------------------------------------------------


 

 

 

may include, a Merger Event or Tender Offer or an Acquisition Transaction or
(iii) any subsequent public announcement by any entity of a change to a
transaction or intention that is the subject of an announcement of the type
described in clause (i) or (ii) of this sentence (including, without limitation,
a new announcement, whether or not by the same party, relating to such a
transaction or intention or the announcement of a withdrawal from, or the
abandonment or discontinuation of, such a transaction or intention), as
determined by the Calculation Agent. For the avoidance of doubt, the occurrence
of an Announcement Event with respect to any transaction or intention shall not
preclude the occurrence of a later Announcement Event with respect to such
transaction or intention. For purposes of this definition of “Announcement
Event,” (A) “Merger Event” shall mean such term as defined under
Section 12.1(b) of the Equity Definitions (but, for the avoidance of doubt, the
remainder of the definition of “Merger Event” in Section 12.1(b) of the Equity
Definitions following the definition of “Reverse Merger” therein shall be
disregarded) and (B) “Tender Offer” shall mean such term as defined under
Section 12.1(d) of the Equity Definitions.

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or requoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or requoted on any such exchange
or quotation system, such exchange or quotation system shall thereafter be
deemed to be the Exchange.

 

 

 

Additional Termination Event(s):

 

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, the Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with the Transaction (or the
cancelled or terminated portion thereof) being the Affected Transaction and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction.

 

 

 

Additional Disruption Events:

 

 

 

 

 

(a)  Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof

 

10

--------------------------------------------------------------------------------


 

 

 

with the phrase “, or public announcement of, the formal or informal
interpretation”, (ii) by adding the phrase “and/or Hedge Position” after the
word “Shares” in clause (X) thereof and (iii) by immediately following the word
“Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”; and provided further that
Section 12.9(a)(ii) of the Equity Definitions is hereby amended by (i) replacing
the parenthetical beginning after the word “regulation” in the second line
thereof the words “(including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute)” and (ii) adding the words “, or
holding, acquiring or disposing of Shares or any Hedge Positions relating to,”
after the words “obligations under” in clause (Y) thereof.

 

 

 

(b)  Failure to Deliver:

 

Applicable

 

 

 

(c)  Insolvency Filing:

 

Applicable

 

 

 

(d)  Hedging Disruption:

 

Applicable; provided that:

 

 

 

 

 

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following sentence at the end of such Section:

 

 

 

 

 

“For the avoidance of doubt, (i) the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk, and
(ii) the transactions or assets referred to in phrases (A) or (B) above must be
available on commercially reasonable pricing and other terms.”; and

 

 

 

 

 

(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

 

 

(e)  Increased Cost of Hedging:

 

Applicable

 

 

 

Hedging Party:

 

Dealer

 

 

 

Determining Party:

 

Dealer

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgments

 

 

 

 

 

Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

3.   Calculation Agent:

 

Dealer. Notwithstanding anything to the contrary in this Confirmation, all
determinations by Dealer shall be made in good faith and in a commercially
reasonable manner in order to produce a

 

11

--------------------------------------------------------------------------------


 

 

 

commercially reasonable result. Following any determination or calculation by
the Calculation Agent hereunder, upon a written request by Counterparty,
the Calculation Agent will promptly and timely, provide to Counterparty by
e-mail, to the e-mail address provided by Counterparty in such written request,
a report (in a commonly used file format for the storage and manipulation of
financial data) displaying in reasonable detail the basis for such determination
or calculation (including any quotations, market data or information from
internal sources used in making such determination or calculation, as
applicable, but without disclosing the Calculation Agent’s proprietary or
confidential models or other information that may be proprietary
or confidential).

 

4.   Account Details:

 

Dealer Payment Instructions:

 

To be provided by Dealer.

 

Counterparty Payment Instructions:

 

To be provided by Counterparty.

 

5.   Offices:

 

The Office of Dealer for the Transaction is: London

 

JPMorgan Chase Bank, National Association

London Branch

25 Bank Street

Canary Wharf

London E14 5JP

England

 

The Office of Counterparty for the Transaction is:

 

Inapplicable, Counterparty is not a Multibranch Party.

 

6.   Notices: For purposes of this Confirmation:

 

(a)                                 Address for notices or communications to
Counterparty:

 

To:                                                                            
MTS Systems Corporation
14000 Technology Drive
Eden Prairie, Minnesota 55344

Attn:                                                                    Andy
Cebulla, Corporate Controller and Treasurer

Telephone:                                   (952) 937-4020

Email:                                                           
andy.cebulla@mts.com

 

(b)                                 Address for notices or communications to
Dealer:

 

JPMorgan Chase Bank, National Association

EDG Marketing Support

Email:                                                           
edg_notices@jpmorgan.com

edg.us.flow.corporates.mo@jpmorgan.com

Facsimile No:       1-866-886-4506

 

With a copy to:

 

12

--------------------------------------------------------------------------------


 

Attention:                                         Santosh Sreenivasan

Title:                                                                   
Managing Director
Head of Equity-Linked Capital Markets, Americas

Telephone No:                (212) 622-5604

Email:                                                           
santosh.sreenivasan@jpmorgan.com

 

7.   Representations and Agreements:

 

(a)                                 In addition to the representations in the
Agreement and those contained elsewhere herein, Counterparty represents to and
for the benefit of, and agrees with, Dealer as follows:

 

(i)                                     On the Trade Date and as of the date of
any Notice of Share Termination under (and as defined in) Section 8(c) below,
Counterparty is not aware of any material nonpublic information regarding
Counterparty or the Shares.

 

(ii)                                  Without limiting the generality of
Section 13.1 of the Equity Definitions, Counterparty acknowledges that neither
Dealer nor any of its affiliates is making any representations or warranties or
taking any position or expressing any view with respect to the treatment of the
Transaction under any accounting standards including ASC Topic 260, Earnings Per
Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic 480, Distinguishing
Liabilities from Equity and ASC 815-40, Derivatives and Hedging — Contracts in
Entity’s Own Equity (or any successor issue statements).

 

(iii)                               Without limiting the generality of
Section 3(a)(iii) of the Agreement, the Transaction will not violate Rule 13e-1
or Rule 13e-4 under the Exchange Act.

 

(iv)                              Prior to the Trade Date, Counterparty shall
deliver to Dealer a resolution of Counterparty’s board of directors (or an
authorized committee thereof) authorizing the Transaction, and approving the
Transaction and any related hedging activity for purposes of Section 302A.673 of
the Minnesota Business Corporation Act, and such other certificate or
certificates as Dealer shall reasonably request.

 

(v)                                 Counterparty is not entering into this
Confirmation to create actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for Shares) or otherwise in violation of the Exchange Act.

 

(vi)                              Counterparty is not, and after giving effect
to the transactions contemplated hereby will not be, required to register as, an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

(vii)                           On each of the Trade Date and the Premium
Payment Date, Counterparty is not “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)) and Counterparty would be able to purchase the Number
of Shares in compliance with the laws of the jurisdiction of Counterparty’s
incorporation.

 

(viii)                        The representations and warranties of Counterparty
set forth in Section 3 of the Agreement and Section 6 of the Underwriting
Agreement, dated as of June 9, 2016, between Counterparty, J.P. Morgan
Securities LLC and Wells Fargo Securities LLC as representatives of the
Underwriters party thereto (the “Underwriting Agreement”) are true and correct
as of the Trade Date and the Effective Date and are hereby deemed to be repeated
to Dealer as if set forth herein.

 

(ix)                              No state or local (including non-U.S.
jurisdictions) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares.

 

13

--------------------------------------------------------------------------------


 

(x)                                 Counterparty (A) is capable of evaluating
investment risks independently, both in general and with regard to all
transactions and investment strategies involving a security or securities;
(B) will exercise independent judgment in evaluating the recommendations of any
broker-dealer or its associated persons, unless it has otherwise notified the
broker-dealer in writing; and (C) has total assets of at least USD50 million.

 

(b)                                 Each of Dealer and Counterparty agrees and
represents that it is an “eligible contract participant” as defined in
Section 1a(18) of the U.S. Commodity Exchange Act, as amended, and is entering
into the Transaction as principal (and not as agent or in any other capacity,
fiduciary or otherwise) and not for the benefit of any third party.

 

(c)                                  Each of Dealer and Counterparty
acknowledges that the offer and sale of the Transaction to it is intended to be
exempt from registration under the Securities Act of 1933, as amended (the
“Securities Act”), by virtue of Section 4(a)(2) thereof. Accordingly,
Counterparty represents and warrants to Dealer that (i) it has the financial
ability to bear the economic risk of its investment in the Transaction and is
able to bear a total loss of its investment and its investments in and
liabilities in respect of the Transaction, which it understands are not readily
marketable, are not disproportionate to its net worth, and it is able to bear
any loss in connection with the Transaction, including the loss of its entire
investment in the Transaction, (ii) it is an “accredited investor” as that term
is defined in Regulation D as promulgated under the Securities Act, (iii) it is
entering into the Transaction for its own account and without a view to the
distribution or resale thereof, (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws, and (v) its financial condition is such that it has no
need for liquidity with respect to its investment in the Transaction and no need
to dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness and is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of the Transaction.

 

(d)                                 Each of Dealer and Counterparty agrees and
acknowledges that Dealer is a “financial institution” and “financial
participant” within the meaning of Sections 101(22) and 101(22A) of the
Bankruptcy Code. The parties hereto further agree and acknowledge (A) that this
Confirmation is a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment” within the meaning of Section 546 of
the Bankruptcy Code, and (B) that Dealer is entitled to the protections afforded
by, among other sections, Sections 362(b)(6), 362(b)(27), 362(o), 546(e),
546(j), 548(d)(2), 555 and 561 of the Bankruptcy Code.

 

(e)                                  Counterparty shall deliver to Dealer (i) an
incumbency certificate, dated as of the Premium Payment Date, of Counterparty in
customary form and (ii) an opinion of counsel, dated as of the Premium Payment
Date and reasonably acceptable to Dealer in form and substance, with respect to
the matters set forth in Section 3(a) of the Agreement and
Section 7(a)(vi) hereof and such other matters as Dealer may reasonably request.

 

(f)                                   Counterparty understands that
notwithstanding any other relationship between Counterparty and Dealer and its
affiliates, in connection with this Transaction and any other over-the-counter
derivative transactions between Counterparty and Dealer or its affiliates,
Dealer or its affiliates is acting as principal and is not a fiduciary or
advisor in respect of any such transaction, including any entry, exercise,
amendment, unwind or termination thereof.

 

(g)                                  Counterparty is not on the Trade Date
engaged in a distribution, as such term is used in Regulation M under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of any
securities of Counterparty, other than (i) a distribution meeting the
requirements of the exception set forth in Rules 101(b)(10) and 102(b)(7) of
Regulation M and (ii) the distribution of the TEUs.  Counterparty shall not,
until the second Scheduled Trading Day immediately following the third Exchange
Business Day immediately prior to the Premium Payment Date, engage in any such
distribution.

 

14

--------------------------------------------------------------------------------


 

8.   Other Provisions:

 

(a)                                 Right to Extend. Dealer may postpone or add,
in whole or in part, any Exercise Date or Settlement Date or any other date of
valuation or delivery by Dealer, with respect to some or all of the relevant
Options (in which event the Calculation Agent shall make appropriate adjustments
to the Net Shares), if Dealer determines that such extension is reasonably
necessary or appropriate to preserve Dealer’s commercially reasonable hedging or
hedge unwind activity hereunder in light of existing liquidity conditions in the
cash market, the stock borrow market or other relevant market or to enable
Dealer to effect purchases of Shares or Share Termination Delivery Units in
connection with its commercially reasonable hedging, hedge unwind or settlement
activity hereunder in a manner that would, if Dealer were Counterparty or an
affiliated purchaser of Counterparty, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Dealer).

 

(b)                                 Additional Termination Events.
(i) Notwithstanding anything to the contrary in this Confirmation, in connection
with any required settlement of a Purchase Contract pursuant to Section 4.06,
4.07, 4.08 or 4.09 of the Purchase Contract Agreement, as applicable:

 

(A)                     Counterparty shall, within three Scheduled Trading Days
of the related Early Settlement Date, Fundamental Change Early Settlement Date,
Early Mandatory Settlement Date or the Merger Redemption Settlement Date (each
as defined in the Purchase Contract Agreement), as applicable, provide written
notice (an “Early Settlement Notice”) to Dealer specifying the number of
Purchase Contracts being settled in respect of such Early Settlement Date,
Fundamental Change Early Settlement Date, Early Mandatory Settlement Date or the
Merger Redemption Settlement Date, as applicable (such number of Purchase
Contracts, the “Affected Purchase Contracts”), and the giving of such Early
Settlement Notice shall constitute an Additional Termination Event as provided
in this Section 8(b)(i);

 

(B)                     upon receipt of any such Early Settlement Notice, within
a commercially reasonable period of time thereafter, Dealer shall designate an
Exchange Business Day as an Early Termination Date with respect to the portion
of the Transaction corresponding to a number of Options (the “Affected Number of
Options”) equal to the lesser of (x) the number of Affected Purchase Contracts
and (y) the Number of Options as of the date Dealer designates such Early
Termination Date (and for the purposes of determining whether any Purchase
Contracts will be included in the Affected Purchase Contracts hereunder or
under, and as defined in, the Base Capped Call Transaction Confirmation,
Purchase Contracts that are subject to an Early Settlement Notice shall be
allocated first to the Base Capped Call Transaction Confirmation until all
Options thereunder are exercised or terminated);

 

(C)                     any payment hereunder with respect to such termination
shall be calculated pursuant to Section 6 of the Agreement as if (x) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Options equal to the Affected
Number of Options, (y) Counterparty were the sole Affected Party with respect to
such Additional Termination Event and (z) the terminated portion of the
Transaction were the sole Affected Transaction;

 

(D)                     for the avoidance of doubt, in determining the amount
payable in respect of such Affected Transaction pursuant to Section 6 of the
Agreement, the Calculation Agent shall assume that (x) the relevant Early
Settlement and any conversions, adjustments, agreements, payments, deliveries or
acquisitions by or on behalf of Counterparty leading thereto had not occurred,
(y) no adjustments to the settlement rate for the Purchase Contracts and/or the
“Fixed Settlement Rates” (as defined in the Purchase Contract Agreement), as the
case may be, have occurred pursuant to any Excluded Adjustment or Discretionary
Adjustment and (z) the corresponding Purchase Contracts remain outstanding;

 

(E)                      the Transaction shall remain in full force and effect,
except that, as of the Early Termination Date for such Early Settlement, the
Number of Options shall be reduced by the Affected Number of Options; and

 

(ii)                                  Notwithstanding anything to the contrary
in this Confirmation, if an event of default with respect to Counterparty occurs
under the terms of the amortizing notes offered as a

 

15

--------------------------------------------------------------------------------


 

component of the TEUs together with the Purchase Contracts (the “Amortizing
Notes”) as set forth in Section 4.02 of the First Supplemental Indenture for the
Amortizing Notes, then such event of default shall constitute an Additional
Termination Event applicable to the Transaction and, with respect to such
Additional Termination Event, (A) Counterparty shall be deemed to be the sole
Affected Party, (B) the Transaction shall be the sole Affected Transaction and
(C) Dealer shall be the party entitled to designate an Early Termination Date
pursuant to Section 6(b) of the Agreement.

 

(c)                                  Alternative Calculations and Payment on
Early Termination and on Certain Extraordinary Events. If Dealer shall owe
Counterparty any amount pursuant to Section 6(d)(ii) of the Agreement (a
“Payment Obligation”), Counterparty shall have the right, in its sole
discretion, to require Dealer to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day (which written confirmation shall contain the representation and warranty
set forth in Section 7(a)(i)), no later than 9:30 A.M., New York City time, on
the relevant merger date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of an Extraordinary Event, as applicable
(“Notice of Share Termination”); provided that if Counterparty does not elect to
require Dealer to satisfy its Payment Obligation by the Share Termination
Alternative, Dealer shall have the right, in its sole discretion, to elect to
satisfy its Payment Obligation by the Share Termination Alternative,
notwithstanding Counterparty’s failure to elect or election to the contrary; and
provided further that Counterparty shall not have the right to so elect (but,
for the avoidance of doubt, Dealer shall have the right to so elect) in the
event of (i) an Insolvency, a Nationalization or a Merger Event, in each case,
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash or (ii) an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party or an Extraordinary Event, which Event of Default, Termination Event or
Extraordinary Event resulted from an event or events within Counterparty’s
control. Upon such Notice of Share Termination, the following provisions shall
apply on the Scheduled Trading Day immediately following the relevant merger
date, Announcement Date, Early Termination Date or date of cancellation or
termination in respect of an Extraordinary Event, as applicable:

 

Share Termination Alternative:

 

If applicable, means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 6(d)(ii) of the Agreement or such later
date or dates as Dealer may commercially reasonably determine (the “Share
Termination Payment Date”) taking into account commercially reasonable hedging
or hedge unwind activity, in satisfaction of the Payment Obligation.

 

 

 

Share Termination Delivery Property:

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 

 

 

Share Termination Unit Price:

 

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent and
notified by the Calculation Agent to Dealer at the time of notification of the
Payment Obligation.

 

 

 

Share Termination Delivery Unit:

 

In the case of a Termination Event (other than on account of an Insolvency,
Nationalization or Merger Event), Event of

 

16

--------------------------------------------------------------------------------


 

 

 

Default, Delisting or Additional Disruption Event, one Share or, in the case of
an Insolvency, Nationalization or Merger Event, one Share or a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization or Merger Event, as applicable. If such Insolvency,
Nationalization or Merger Event involves a choice of consideration to be
received by holders, such holder shall be deemed to have elected to receive the
maximum possible amount of cash.

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Other Applicable Provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9 and 9.11 of the Equity Definitions will be applicable as if “Physical
Settlement” applied to the Transaction, except that all references to “Shares”
shall be read as references to “Share Termination Delivery Units”; provided that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Counterparty is the issuer of any
Share Termination Delivery Units (or any part thereof).

 

(d)                                 Disposition of Hedge Shares. Counterparty
hereby agrees that if, in the good faith and reasonable judgment of Dealer the
Shares acquired by Dealer for the purpose of hedging its obligations pursuant to
the Transaction in a commercially reasonable manner (the “Hedge Shares”) cannot
be sold in the U.S. public market by Dealer without registration under the
Securities Act, Counterparty shall, at its election: (i) in order to allow
Dealer to sell the Hedge Shares in a registered offering, make available to
Dealer an effective registration statement under the Securities Act to cover the
resale of such Hedge Shares and (A) enter into an agreement, in form and
substance mutually acceptable to Counterparty and Dealer, substantially in the
form of an underwriting agreement for a registered offering for companies of a
similar size in a similar industry, (B) provide accountant’s “comfort” letters
in customary form for registered offerings of equity securities, (C) provide
disclosure opinions of nationally recognized outside counsel to Counterparty in
customary form for registered offerings of equity securities for companies of a
similar size in a similar industry, (D) provide other customary opinions,
certificates and closing documents customary in form for registered offerings of
equity securities and (E) afford Dealer a reasonable opportunity to conduct a
“due diligence” investigation with respect to Counterparty customary in scope
for underwritten offerings of equity securities; provided that if Counterparty
elects clause (i) above but the items referred to therein are not completed in a
timely manner, or if Dealer, in its sole discretion, is not satisfied with
access to due diligence materials, the results of its due diligence
investigation, or the procedures and documentation for the registered offering
referred to above, then clause (ii) or clause (iii) of this Section 8(d) shall
apply at the election of Counterparty; (ii) in order to allow Dealer to sell the
Hedge Shares in a private placement, enter into a private placement agreement
substantially similar to private placement purchase agreements customary for
private placements of equity securities of companies of a similar size in a
similar industry, in form and substance mutually acceptable to Counterparty and
Dealer, including customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Hedge Shares from Dealer), and
best efforts obligations to provide opinions and certificates and such other
documentation as is customary for private placements agreements of equity
securities of companies of a similar size in a similar industry, all
commercially reasonably acceptable to Dealer (in which case, the Calculation
Agent shall make any adjustments to the terms of the Transaction that are
necessary in its good-faith and reasonable judgment to compensate Dealer for any
commercially reasonable discount from the public market price of the Shares
incurred on the sale of Hedge Shares in a private placement); or (iii) purchase
the Hedge Shares from Dealer at a price equal to the Daily VWAP on such Exchange
Business Days and in the amounts

 

17

--------------------------------------------------------------------------------


 

requested by Dealer. This Section 8(d) shall survive the termination, expiration
or early unwind of the Transaction.

 

(e)                                  Repurchase and Fixed Settlement Rate
Adjustment Notices. Counterparty shall, at least two Exchange Business Days
prior to any day on which Counterparty effects any repurchase of Shares or
consummates or otherwise engages in any transaction or event (a “Fixed
Settlement Rate Adjustment Event”) that could reasonably be expected to lead to
an increase in the “Fixed Settlement Rates” (as defined in the Purchase Contract
Agreement), give Dealer a written notice of such repurchase or Fixed Settlement
Rate Adjustment Event (a “Repurchase Notice”) on such day if, following such
repurchase or Fixed Settlement Rate Adjustment Event, the number of outstanding
Shares as determined on such day is (i) less than 14,103,316 (in the case of the
first such notice) or (ii) thereafter more than 596,334 less than the number of
Shares included in the immediately preceding Repurchase Notice. In the event
that Counterparty fails to provide Dealer with a Repurchase Notice on the day
and in the manner specified in this Section 8(e) then Counterparty agrees to
indemnify and hold harmless Dealer, its affiliates and their respective
directors, officers, employees, agents and controlling persons (Dealer and each
such person being an “Indemnified Party”) from and against any and all losses
(including losses relating to the Dealer’s hedging activities as a consequence
of becoming, or of the risk of becoming, a Section 16 “insider”, including
without limitation, any forbearance from hedging activities or cessation of
hedging activities and any losses in connection therewith with respect to this
Transaction), claims, damages and liabilities (or actions in respect thereof),
joint or several, to which such Indemnified Party may become subject under
applicable securities laws, including without limitation, Section 16 of the
Exchange Act or under any state or federal law, regulation or regulatory order,
relating to or arising out of such failure. If for any reason the foregoing
indemnification is unavailable to any Indemnified Party or insufficient to hold
harmless any Indemnified Party, then Counterparty shall contribute, to the
maximum extent permitted by law, to the amount paid or payable by the
Indemnified Party as a result of such loss, claim, damage or liability. In
addition, Counterparty will reimburse any Indemnified Party for all reasonable
and documented expenses (including reasonable counsel fees and expenses) as they
are incurred (after notice to Counterparty) in connection with the investigation
of, preparation for or defense or settlement of any pending or threatened claim
or any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty. This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement and shall inure to the benefit of any
permitted assignee of Dealer. Counterparty will not be liable to an Indemnified
Party under this provision, whether by indemnity or contribution, to the extent
that any loss, claim, damage, liability or expense is found in a final judgment
by a court to have resulted from such Indemnified Party’s gross negligence or
willful misconduct.

 

(f)                                   Transfer and Assignment. (i) Counterparty
shall have the right to transfer or assign its rights and obligations hereunder
with respect to all, but not less than all, of the Options hereunder (such
Options, the “Transfer Options”); provided that such transfer or assignment
shall be subject to reasonable conditions that Dealer may impose, including but
not limited, to the following conditions:

 

(A)                         With respect to any Transfer Options, Counterparty
shall not be released from its notice and indemnification obligations pursuant
to Section 8(e) or any obligations under Section 8(d) or the provisions opposite
the caption “Notice of Merger Consideration and Consequences” in this
Confirmation;

 

(B)                         Any Transfer Options shall only be transferred or
assigned to a third party that is a United States person (as defined in the
Internal Revenue Code of 1986, as amended);

 

(C)                         Such transfer or assignment shall be effected on
terms, including any reasonable undertakings by such third party (including, but
not limited to, an undertaking with respect to compliance with applicable
securities laws in a manner that, in the reasonable judgment of Dealer, will not
expose Dealer to material risks under applicable securities laws) and execution
of any documentation and delivery of legal opinions with respect to securities
laws and other matters by such third party and Counterparty, as are requested
and reasonably satisfactory to Dealer;

 

18

--------------------------------------------------------------------------------


 

(D)                         Dealer will not, as a result of such transfer and
assignment, be required to pay the transferee on any payment date an amount
under Section 2(d)(i)(4) of the Agreement greater than an amount that Dealer
would have been required to pay to Counterparty in the absence of such transfer
and assignment;

 

(E)                          An Event of Default, Potential Event of Default or
Termination Event will not occur as a result of such transfer and assignment;

 

(F)                           Without limiting the generality of clause (B),
Counterparty shall cause the transferee to make such Payee Tax Representations
and to provide such tax documentation as may be reasonably requested by Dealer
to permit Dealer to determine that results described in clauses (D) and (E) will
not occur upon or after such transfer and assignment; and

 

(G)                         Counterparty shall be responsible for all reasonable
costs and expenses, including reasonable counsel fees, incurred by Dealer in
connection with such transfer or assignment.

 

(ii)                                  Dealer may, without Counterparty’s
consent, transfer or assign all or any part of its rights or obligations under
the Transaction (A) to any affiliate of Dealer (1) that has a long-term issuer
rating that is equal to or better than Dealer’s credit rating at the time of
such transfer or assignment, or (2) whose obligations hereunder will be
guaranteed, pursuant to the terms of a customary guarantee in a form used by
Dealer generally for similar transactions, by Dealer or its ultimate parent, or
(B) to any other third party with a long-term issuer rating equal to or better
than the lesser of (1) the credit rating of Dealer at the time of the transfer
and (2) A- by Standard and Poor’s Rating Group, Inc. or its successor (“S&P”),
or A3 by Moody’s Investor Service, Inc. (“Moody’s”) or, if either S&P or Moody’s
ceases to rate such debt, at least an equivalent rating or better by a
substitute rating agency mutually agreed by Counterparty and Dealer.  If at any
time at which (A) the Section 16 Percentage exceeds 7.5%, (B) the Option Equity
Percentage exceeds 14.5%, or (C) the Share Amount exceeds the Applicable Share
Limit (if any applies) (any such condition described in clauses (A), (B) or (C),
an “Excess Ownership Position”), Dealer is unable after using its commercially
reasonable efforts to effect a transfer or assignment of Options to a third
party on pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that no Excess Ownership Position exists,
then Dealer may designate any Exchange Business Day as an Early Termination Date
with respect to a portion of the Transaction (the “Terminated Portion”), such
that following such partial termination no Excess Ownership Position exists.  In
the event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Options
equal to the number of Options underlying the Terminated Portion,
(2) Counterparty were the sole Affected Party with respect to such partial
termination and (3) the Terminated Portion were the sole Affected Transaction
(and, for the avoidance of doubt, the provisions of Section 9(m) shall apply to
any amount that is payable by Dealer to Counterparty pursuant to this sentence
as if Counterparty was not the Affected Party).   The “Section 16 Percentage” as
of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Dealer and any of its affiliates or any other
person subject to aggregation with Dealer for purposes of the “beneficial
ownership” test under Section 13 of the Exchange Act, or any “group” (within the
meaning of Section 13 of the Exchange Act) of which Dealer is or may be deemed
to be a part beneficially owns (within the meaning of Section 13 of the Exchange
Act), without duplication, on such day (or, to the extent that for any reason
the equivalent calculation under Section 16 of the Exchange Act and the
rules and regulations thereunder results in a higher number, such higher number)
and (B) the denominator of which is the number of Shares outstanding on such
day.  The “Option Equity Percentage” as of any day is the fraction, expressed as
a percentage, (A) the numerator of which is the sum of (1) the product of the
Number of Options and the Option Entitlement and (2) the aggregate number of
Shares underlying any other call option transaction sold by Dealer to

 

19

--------------------------------------------------------------------------------


 

Counterparty, and (B) the denominator of which is the number of Shares
outstanding.  The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under Section 302A.673 of
the Minnesota Business Corporation Act or any other law, rule, regulation,
regulatory order or organizational documents or contracts of Counterparty that
are, in each case, applicable to ownership of Shares (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership under
any Applicable Restriction, as determined by Dealer in its reasonable
discretion.  The “Applicable Share Limit” means a number of Shares equal to
(A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding.

 

(g)                                  Delivery of Shares. Notwithstanding
anything to the contrary herein, Dealer may, by prior notice to Counterparty,
satisfy its obligation to deliver any Shares or other securities on any date due
(an “Original Delivery Date”) by making separate deliveries of Shares or such
securities, as the case may be, at more than one time on or prior to such
Original Delivery Date, so long as the aggregate number of Shares and other
securities so delivered on or prior to such Original Delivery Date is equal to
the number required to be delivered on such Original Delivery Date.

 

(h)                                 Disclosure. Effective from the date of
commencement of discussions concerning the Transaction, Counterparty and each of
its employees, representatives, or other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Counterparty relating to such tax treatment and
tax structure.

 

(i)                                     No Netting and Set-off. The provisions
of Section 2(c) of the Agreement shall not apply to the Transaction. Each party
waives any and all rights it may have to set-off delivery or payment obligations
it owes to the other party under the Transaction against any delivery or payment
obligations owed to it by the other party, whether arising under the Agreement,
under any other agreement between parties hereto, by operation of law or
otherwise.

 

(j)                                    Equity Rights. Dealer acknowledges and
agrees that this Confirmation is not intended to convey to it rights with
respect to the Transaction that are senior to the claims of common stockholders
in the event of Counterparty’s bankruptcy. For the avoidance of doubt, the
parties agree that the preceding sentence shall not apply at any time other than
during Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation or the Agreement.
For the avoidance of doubt, the parties acknowledge that the obligations of
Counterparty under this Confirmation are not secured by any collateral that
would otherwise secure the obligations of Counterparty herein under or pursuant
to any other agreement.

 

(k)                                 Early Unwind. In the event the sale by
Counterparty of the Additional Purchase Contracts is not consummated pursuant to
the Underwriting Agreement for any reason, or Counterparty fails to deliver to
Dealer opinions of counsel as required pursuant to Section 7(e)(ii) by the close
of business in New York on the Premium Payment Date (or such later date as
agreed upon by the parties) (the Premium Payment Date or such later date being
the “Early Unwind Date”), the Transaction shall automatically terminate (the
“Early Unwind”) on the Early Unwind Date and the Transaction and all of the
respective rights and obligations of Dealer and Counterparty hereunder shall be
cancelled and terminated and Counterparty shall pay to Dealer an amount in cash
equal to the aggregate amount of costs and expenses relating to the unwinding of
Dealer’s hedging activities in respect of the Transaction (including market
losses incurred in reselling any Shares purchased by Dealer or its affiliates in
connection with such hedging activities, unless Counterparty agrees to purchase
any such Shares at the cost at which Dealer purchased such Shares). Following
such termination, cancellation and payment, each party shall be released and
discharged by the other party from, and agrees not to make any claim against the
other party with respect to, any obligations or liabilities of either party
arising out of, and to be performed in connection with, the Transaction either
prior to or after the Early Unwind Date. Dealer and Counterparty represent and

 

20

--------------------------------------------------------------------------------


 

acknowledge to the other that upon an Early Unwind and following the payment
referred to above, all obligations with respect to the Transaction shall be
deemed fully and finally discharged.

 

(l)                                     Agreements and Acknowledgements
Regarding Hedging. Counterparty understands, acknowledges and agrees that:
(A) at any time on and prior to the Expiration Date, Dealer and its affiliates
may buy or sell Shares or other securities or buy or sell options or futures
contracts or enter into swaps or other derivative securities in order to adjust
its hedge position with respect to the Transaction; (B) Dealer and its
affiliates also may be active in the market for Shares other than in connection
with hedging activities in relation to the Transaction; (C) Dealer shall make
its own determination as to whether, when or in what manner any hedging or
market activities in securities of Issuer shall be conducted and shall do so in
a manner that it deems appropriate to hedge its price and market risk with
respect to the Daily VWAP; (D) any market activities of Dealer and its
affiliates with respect to Shares may affect the market price and volatility of
Shares, as well as the Daily VWAP, each in a manner that may be adverse to
Counterparty; and (E) the Transaction is a derivatives transaction in which it
has granted Dealer an option, and Dealer may purchase shares for its own account
at an average price that may be greater than, or less than, the price paid by
Counterparty under the terms of the Transaction.

 

(m)                             Wall Street Transparency and Accountability Act.
In connection with Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (the “WSTAA”), the parties hereby agree that neither
the enactment of the WSTAA (or any statute containing any legal certainty
provision similar to Section 739 of the WSTAA) or any regulation under the WSTAA
(or any such statute), nor any requirement under the WSTAA (or any statute
containing any legal certainty provision similar to Section 739 of the WSTAA) or
an amendment made by the WSTAA (or any such statute), shall limit or otherwise
impair either party’s otherwise applicable rights to terminate, renegotiate,
modify, amend or supplement this Confirmation or the Agreement, as applicable,
arising from a termination event, force majeure, illegality, increased costs,
regulatory change or similar event under this Confirmation, the Equity
Definitions incorporated herein, or the Agreement (including, but not limited
to, rights arising from Change in Law, Hedging Disruption, Increased Cost of
Hedging or Illegality).

 

(n)                                 Governing Law. THE AGREEMENT, THIS
CONFIRMATION AND ALL MATTERS ARISING IN CONNECTION WITH THE AGREEMENT AND THIS
CONFIRMATION SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW
DOCTRINE, OTHER THAN TITLE 14 OF ARTICLE 5 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).

 

(o)                                 Amendment. This Confirmation and the
Agreement may not be modified, amended or supplemented, except in a written
instrument signed by Counterparty and Dealer.

 

(p)                                 Counterparts. This Confirmation may be
executed in several counterparts, each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.

 

(q)                                 Tax Matters. For purposes of Sections
4(a)(i) and (ii) of the Agreement, Counterparty agrees to deliver to Dealer one
duly executed and completed United States Internal Revenue Service Form W-9 (or
successor thereto).

 

(r)                                    Withholding Tax with Respect to Non-US
Counterparties. “Indemnifiable Tax” as defined in Section 14 of the Agreement
shall not include (i) any U.S. federal withholding tax imposed or collected
pursuant to Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”) or (ii) any U.S. federal withholding tax
imposed on amounts treated as dividends from sources within the United States
under Section 871(m) of the Code (or any Treasury regulations or other guidance
issued thereunder). For the avoidance of doubt, a FATCA Withholding Tax is a Tax
the deduction or withholding of which is required by applicable law for the
purposes of Section 2(d) of the Agreement.

 

21

--------------------------------------------------------------------------------


 

(s)                                   Amendment to Equity Definitions.

 

(i)                                     Section 12.6(a)(ii) of the Equity
Definitions is hereby amended by (1) deleting from the fourth line thereof the
word “or” after the word “official” and inserting a comma therefor, and
(2) deleting the semi-colon at the end of subsection (B) thereof and inserting
the following words therefor “or (C) the occurrence of any of the events
specified in Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with
respect to that Issuer.”

 

(ii)                                  Section 11.2(e)(vii) of the Equity
Definitions is hereby amended by deleting the words “a diluting or
concentrative” and replacing them with the words “a material” and adding the
phrase “, options relating to the Shares or the Transaction” at the end of the
sentence.

 

(iii)                               Section 12.9(b)(i) of the Equity Definitions
is hereby amended by (1) replacing “either party may elect” with “Dealer may
elect” and (2) replacing “notice to the other party” with “notice to
Counterparty” in the first sentence of such section.

 

(iv)                              Section 12.9(b)(vi) of the Equity Definitions
is hereby amended by (1) replacing the comma immediately following clause
(A) thereof with the word “or”, (2) deleting clause (C) thereof in its entirety
and (3) replacing the words “either party” in the last sentence thereof with the
words “the Hedging Party”.

 

(t)                                    Other Adjustments Pursuant to the Equity
Definitions. Notwithstanding anything to the contrary in the Agreement, the
Equity Definitions or this Confirmation, upon the occurrence of a Merger Date,
the occurrence of a Tender Offer Date, or declaration by Counterparty of the
terms of any Potential Adjustment Event and/or any adjustment to the terms of
the Transaction pursuant to “Method of Adjustment” and/or “Consequences of
Merger Events” above, the Calculation Agent may, acting in good faith and in a
commercially reasonable manner, adjust the Cap Price to preserve the fair value
of the Options to Dealer (provided that in no event shall the Cap Price be less
than the Strike Price, and, for the avoidance of doubt, the Net Shares shall be
calculated on the basis of such adjustments by the Calculation Agent). Solely
for purposes of this Section 8(t) (x) the terms “Potential Adjustment Event,”
“Merger Event,” and “Tender Offer” shall each have the meanings assigned to each
such term in the Equity Definitions (as amended by Section 8(s)(i)) and
(y) “Extraordinary Dividend” means any dividend or distribution with respect to
the Shares (i) that is a cash dividend that is not a regular, quarterly cash
dividend in an amount equal to or less than the Regular Dividend or (ii) that is
in an amount or value (as determined by the Calculation Agent) that, when
aggregated with the amount or value (as determined by the Calculation Agent) of
all other dividends or distributions with respect to the Shares with an
ex-dividend date occurring during the same calendar quarter, exceeds the Regular
Dividend amount.

 

(u)                                 Payment by Counterparty. In the event that,
following payment of the Premium, (i) an Early Termination Date occurs or is
designated with respect to the Transaction as a result of a Termination Event or
an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Counterparty
owes to Dealer an amount calculated under Section 6(e) of the Agreement, or
(ii) Counterparty owes to Dealer, pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions, an amount calculated under Section 12.8 of the Equity
Definitions, such amount shall be deemed to be zero.

 

(v)                                 Role of Agent. Each party agrees and
acknowledges that (i) J.P. Morgan Securities LLC, an affiliate of Dealer
(“JPMS”), has acted solely as agent and not as principal with respect to the
Transaction and (ii) JPMS has no obligation or liability, by way of guaranty,
endorsement or otherwise, in any manner in respect of the Transaction
(including, if applicable, in respect of the settlement thereof). Each party
agrees it will look solely to the other party (or any guarantor in respect
thereof) for performance of such other party’s obligations under the
Transaction.

 

(w)                               Affiliate Designation. Notwithstanding any
other provision in this Confirmation to the contrary requiring or allowing
Dealer to purchase, sell, receive or deliver any Shares or other securities, or
make or receive any payment in cash, to or from Counterparty, Dealer may
designate any of its affiliates to purchase, sell, receive or deliver such
Shares or other securities, or to make or receive such payment in cash, and
otherwise to perform Dealer’s obligations in respect of the Transaction and any
such designee may assume such obligations.  Dealer shall be discharged of its
obligations to Counterparty to the extent of any such performance.

 

22

--------------------------------------------------------------------------------


 

9.   Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE AGREEMENT, THIS CONFIRMATION AND THE TRANSACTION.

 

10.   Submission to Jurisdiction. Section 13(b) of the Agreement is deleted in
its entirety and replaced by the following:

 

“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to this Agreement
and/or the Transaction, or for recognition and enforcement of any judgment in
respect thereof, (each, “Proceedings”) to the exclusive jurisdiction of the
Supreme Court of the State of New York, sitting in New York County, the courts
of the United States of America for the Southern District of New York and
appellate courts from any thereof. Nothing in the Confirmation or this Agreement
precludes either party from bringing Proceedings in any other jurisdiction if
(A) the courts of the State of New York or the United States of America for the
Southern District of New York lack jurisdiction over the parties or the subject
matter of the Proceedings or declines to accept the Proceedings on the grounds
of lacking such jurisdiction; (B) the Proceedings are commenced by a party for
the purpose of enforcing against the other party’s property, assets or estate
any decision or judgment rendered by any court in which Proceedings may be
brought as provided hereunder; (C) the Proceedings are commenced to appeal any
such court’s decision or judgment to any higher court with competent appellate
jurisdiction over that court’s decisions or judgments if that higher court is
located outside the State of New York or Borough of Manhattan, such as a federal
court of appeals or the U.S. Supreme Court; or (D) any suit, action or
proceeding has been commenced in another jurisdiction by or against the other
party or against its property, assets or estate and, in order to exercise or
protect its rights, interests or remedies under this Agreement or the
Confirmation, the party (1) joins, files a claim, or takes any other action, in
any such suit, action or proceeding, or (2) otherwise commences any Proceeding
in that other jurisdiction as the result of that other suit, action or
proceeding having commenced in that other jurisdiction.”

 

23

--------------------------------------------------------------------------------


 

[g137701kg05i001.gif]

 

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

 

 

 

Yours faithfully,

 

 

 

 

J.P. MORGAN SECURITIES LLC, as agent for JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

By:

/s/ Santosh Sreenivasan

 

 

Authorized Signatory

 

 

Name: Santosh Sreenivasan

 

 

Agreed and Accepted By:

 

 

 

MTS SYSTEMS CORPORATION

 

 

 

By:

/s/ Jeffrey P. Oldenkamp

 

 

Name: Jeffrey P. Oldenkamp

 

 

Title: Senior Vice President and Chief Financial Officer

 

 

 JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP

Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.

Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct

Authority and to limited regulation by the Prudential Regulation Authority.
Details about the

extent of our regulation by the Prudential Regulation Authority are available
from us on request.

 

[Signature Page to Capped Call Confirmation- JPM]

 

--------------------------------------------------------------------------------